Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, none of the prior art of record discloses a sole structure with a cushioning element having a top surface, bottom, surface, and a ramp surface, including a heel pocket with a plurality of cushioning particles disposed within the heel pocket, and a plurality of pillars extending from the ramp surface and surrounding the heel pocket in combination with the heel pocket extending from a top opening at the top surface to a ramp opening at the ramp surface. Prior art, specifically Hoffer et al. (US 2018/0077997), teaches a sole structure with a cushioning element having a top surface, bottom, surface, and a ramp surface, including a heel pocket extending from the top surface to the ramp surface, a plurality of cushioning particles disposed within the heel pocket, and a plurality of pillars extending from the ramp surface and surrounding the heel pocket. However, none of the prior art alone or in combination discloses, teaches, or suggests an article of footwear with a cushioning element having a top surface, bottom, surface, and a ramp surface, including a heel pocket extending from a top opening at the top surface to a ramp opening at the ramp surface, a plurality of cushioning particles disposed within the heel pocket, and a plurality of pillars extending from the ramp surface and surrounding the heel pocket. To modify the heel pocket of Hoffer et al. such that the heel pocket has a top opening and a ramp opening would render the invention inoperable, and further would be impermissible hindsight reconstruction of the Applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding independent Claim 11, none of the prior art of record discloses a sole structure including a cushioning element having a top surface, a bottom surface, and a ramp surface, and a channel extending through the top surface and ramp surface to form a bottom opening opposite a top opening, and a plurality of pillars extending around the bottom opening and surround the bottom opening in combination with a plurality of cushioning particles disposed within the channel and surrounding and free flowing between adjacent pillars. Prior art, Specifically Schindler et al. (US 2009/0151196) in combination with Case et al. (US 214/0265566) teaches a sole structure including a cushioning element having a top surface, a bottom surface, and a ramp surface, and a channel extending through the top surface and ramp surface to form an opening, and a plurality of pillars extending around the bottom opening and surround the bottom opening in combination with a plurality of cushioning particles disposed within the channels and surrounding the pillars. However, none of the prior art alone or in combination discloses, teaches, or suggests a sole structure including a cushioning element having a top surface, a bottom surface, and a ramp surface, and a channel extending through the top surface and ramp surface to form a bottom opening opposite a top opening, a plurality of pillars extending around the bottom opening and surround the bottom opening, and a plurality of cushioning particles disposed within the channels and surrounding and free flowing between adjacent pillars. To modify the heel pocket of Schindler et al. such that the channel has a top opening and a bottom opening and such that the cushioning particles can flow freely between adjacent pillars would render the invention inoperable, and further would be impermissible hindsight reconstruction of the Applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732